IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION (DAYTON)

myCUmortgage, LLC, : CASE NO. 3:18-cv-00091-WHR

Plaintiff, : (Judge Walter H. Rice)

(Magistrate Judge Sharon L. Ovington)
Vv.

CENLAR FSB, : ORDER GRANTING A STAY OF

THE CASE SCHEDULE
Defendant.

 

For good cause, the Joint Motion for Stay of the Case Schedule is granted. The
Court requires the parties to advise the Court of the outcome of the mediation as successful or

unsuccessful within 3 business days of the mediation's conclusion.

IT IS SO ORDERED.

LJe wr TGs

UNITED STATES DISTRICT JUDGE
